IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0604
                             Filed February 19, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHARLES HENRY EBERLE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Carroll County, Joseph B.

McCarville, District Associate Judge.



      Defendant appeals his convictions and sentences for operating while

intoxicated and two counts of possession of a controlled substance. AFFIRMED.



      Joel Baxter of Wild, Baxter & Sand, P.C., Guthrie Center, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Tabor and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

       Charles Eberle appeals his sentences for operating while intoxicated (OWI)

and two counts of possession of a controlled substance imposed as a result of a

plea agreement adopted by the district court. Eberle claims the district court did

not state sufficient reasons for his sentence.      We find the sentencing order

comported with the requirements for imposition of Eberle’s sentence, and

accordingly, we affirm the sentence of the district court.

       I.     Background Facts & Proceedings

       Eberle was charged with Count I, OWI, in violation of Iowa Code section

321J.2 (2018); Count II, possession of a controlled substance (psilocybin and

psilocyn), in violation of section 124.401(5); Count III, possession of a controlled

substance (cocaine), in violation of section 124.401(5); and Count IV, possession

of a controlled substance (marijuana), in violation of section 124.401(5).

       Eberle entered into a plea agreement in which he agreed to plead guilty to

Counts I, II, and III in exchange for dismissal of Count IV. The plea agreement

provided the parties would jointly recommend that the defendant be committed to

the custody of the Iowa Department of Corrections for the following terms: Count

I—one year; Count II—a term not to exceed two years; and Count III—a term not

to exceed two years. The parties also agreed to recommend the sentences would

run consecutively, for a total term of incarceration not to exceed five years.

       Eberle submitted written guilty pleas on the three offenses that included a

waiver of Eberle’s right to be present at sentencing. Additionally, Eberle’s written

pleas stated, “I understand that the court would normally be required to state on

the record the reasons for the sentence imposed and give up and waive the
                                         3


requirement that the court do so.” The sentencing terms of the plea agreement

were not binding on the court. The district court accepted Eberle’s guilty pleas and

imposed a sentence that mirrored the plea agreement reached by the parties. The

court sentenced Eberle to a term of one year in prison on Count I, and a term of

imprisonment not to exceed two years on Counts II and III each, all to be served

consecutively for a total term of incarceration not to exceed five years in prison.

Eberle appeals.1

      II.    Sentences

      Eberle claims the district court did not state sufficient reasons for his

sentence. He argues the court used boilerplate language and did not consider his

individual circumstances. He asks to have his case remanded for resentencing.

      Under Iowa Rule of Criminal Procedure 2.23(3)(d), a court must “state on

the record its reason for selecting the particular sentence.” State v. Hill, 878

N.W.2d 269, 273 (Iowa 2016). “This requirement ensures defendants are well

aware of the consequences of their criminal actions.” State v. Thompson, 856

N.W.2d 915, 919 (Iowa 2014). “Most importantly, the sentence statement affords

our appellate courts the opportunity to review the discretion of the sentencing

court.” Id. The district court may satisfy this requirement either by stating its

reasons orally on the record or by including such in its written sentencing order.



1 Recent legislation “denies a defendant the right of appeal from a guilty plea,
except for a guilty plea to a class ‘A’ felony or in a case where a defendant
establishes good cause.” State v. Draine, 936 N.W.2d 205, 206 (Iowa 2019) (citing
2019 Iowa Acts ch. 140, § 28). The effective date for this legislation is July 1,
2019. See Iowa Code § 3.7(1). The statute is not applied retroactively and is not
applicable in this appeal. See State v. Macke, 933 N.W.2d 226, 235 (Iowa 2019).
We are bound by our supreme court’s holding.
                                         4

Id. “[A] ‘terse and succinct’ statement may be sufficient, ‘so long as the brevity of

the court’s statement does not prevent review of the exercise of the trial court’s

sentencing discretion.’” State v. Thacker, 862 N.W.2d 402, 408 (Iowa 2015)

(citation omitted).

       “When the reasons for a particular sentence have not been stated on the

record, however, we have vacated the sentence and remanded the case to the

district court for resentencing.” Id.; see also State v. Luedtke, 279 N.W.2d 7, 8

(Iowa 1979) (vacating a sentence and remanding for resentencing where “the trial

court stated no reasons on the record for the sentence imposed”).

       Eberle claims the court improperly used boilerplate language in giving the

reasons for his sentence. In State v. Lumadue, 622 N.W.2d 302, 304 (Iowa 2001),

the Iowa Supreme Court determined the boilerplate language used in that case did

not satisfy the requirements of rule 2.23(3)(d). The court stated the court should

give “a rationale relating to this offense, and this defendant’s background.”

Lumadue, 622 N.W.2d at 305.           “[B]oilerplate language, standing alone, is

insufficient to satisfy Iowa Rule of Criminal Procedure 2.23(3)(d).” Thacker, 862

N.W.2d at 410.

       In the instant sentencing order, the court stated,

       The Court has considered the sentencing recommendation of the
       parties. The Court grants this sentence because it provides for
       Defendant’s rehabilitation and the protection of the community. The
       Court also considered a letter from Defendant filed on February 13,
       2019. The Court finds the following factors the most significant in
       determining this sentence: the nature and circumstances of the
       crime; protection of the public from further offenses; Defendant’s
       criminal history; Defendant’s substance abuse history; Defendant’s
       propensity for further criminal acts; statutory sentence requirements;
       Defendant’s statement; Defendant’s mental health history;
       Defendant’s family circumstances; maximum opportunity for
                                           5


       rehabilitation; victim impact statement; Defendant’s age and
       character; Defendant’s employment; and the statement of plea
       agreement.

       The sentencing order reflects the court did not use boilerplate language. In

particular, Eberle sent a letter to the court prior to sentencing and the court stated

it considered this letter. Additionally, and as noted by the State, even if the district

court approved the agreement and did not provide reasons for the sentence, such

would not automatically be an abuse of discretion on this record. “When a district

court simply imposes a sentence agreed to by parties it does not exercise

discretion in a fashion that requires a statement of the reasons on the record.”2 Id.

The district court does not abuse its sentencing discretion by giving effect to the

parties’ plea agreement. See id.

       The Iowa Supreme Court has previously considered what the rule requires

in the context of a plea bargain. In State v. Snyder, 336 N.W.2d 728, 729 (Iowa

1983), the defendant entered into a plea bargain with the State. There was no

claim the State or the court departed from the terms of the plea bargain. See

Snyder, 336 N.W.2d at 729. The court held that a statement of reasons for the

sentence was not required because “[t]he sentence of imprisonment was . . . not

the product of the exercise of trial court discretion but of the process of giving effect

to the parties’ agreement.” Id.

       Similarly, in State v. Cason, 532 N.W.2d 755, 756–57 (Iowa 1995), the Iowa

Supreme Court again considered the impact of a plea bargain on the district court’s


2 The Thacker court was unable to determine what terms of the plea agreement
the district court adopted as the plea agreement was not set forth in the record.
862 N.W.2d at 410. In the instant appeal, we can readily discern all terms of the
plea agreement from the record.
                                          6


obligation to state on the record the reasons for a particular sentence. The court

held that a sentencing court does not abuse its discretion for failing to state

sufficient reasons for imposing a sentence if it “was merely giving effect to the

parties’ agreement.” Cason, 532 N.W.2d at 757.

       In contrast to Snyder and Cason, in Thompson, 856 N.W.2d at 917–18, the

Iowa Supreme Court considered a case in which the district court elected not to

follow the sentence agreed to by the parties in a plea bargain. Under those facts,

the Iowa Supreme Court held the district court was required to state on the record

its reasons for exercising its discretion in imposing a sentence different from that

agreed to by the parties. Thompson, 856 N.W.2d at 920–21; see also Thacker,

862 N.W.2d at 408–09.

       We reject Eberle’s argument concerning the sentencing order. Accordingly,

we affirm the sentence of the district court.

       AFFIRMED.